The opinion of the court was delivered by
McEnery, J.
The appeal was dismissed on the ground that the ■order accepting the surrender was not a definitive judgment; that is, was a mere interlocutory order, the execution of which could not cause an irreparable injury; that it did not belong to that class of .judgments which could be stayed by an appeal.
*1140After the appeal was dismissed, the complaining creditor instituted proceedings to set aside the interlocutory order accepting the surrender of the insolvent.
The appeal from the interlocutory order in the case of Haokett vs. His Creditors, referred to and reported, 43 An. 124, did not have the effect of staying the proceedings. Hence, the ten days’ time prescribed by Section 1802, Revised Statutes, was not interrupted by the appeal.
The complaining creditor, The ■ Ullman Goldsborough Company, having filed its opposition after the ten days prescribed by Section 1802, within which time an opposition to the meeting of creditors is allowed, its opposition must be dismissed.
Judgment affirmed.